Citation Nr: 0325689	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include sinusitis and asthma.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969.

This appeal arises from a May 2000 rating action of the 
Philadelphia, Pennsylvania RO that denied service connection 
for a stomach disorder on the grounds that new and material 
evidence had not been presented to reopen the claim, and also 
denied service connection for a respiratory disorder, to 
include sinusitis and asthma.  In October 2000, the veteran's 
claims file was transferred to the Buffalo, New York RO, 
reflecting his change of residence to that state.  This 
appeal also arises from an April 2001 rating action that 
denied service connection for an acquired psychiatric 
disorder on the basis that new and material evidence had not 
been presented to reopen the claim.  A Notice of Disagreement 
(NOD) was received in May 2001, and a Statement of the Case 
(SOC) was issued in May 2002.  A Substantive Appeal, 
perfecting an appeal to the Board of Veterans' Appeals 
(Board) on all issues was received in July 2002.

The Board's decision on the petitions to reopen is set forth 
below.  The issues of service connection for a respiratory 
disorder, for a stomach disorder, and for an acquired 
psychiatric disorder are set forth in the remand following 
the decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petitions to reopen the claims for service 
connection for stomach and acquired psychiatric disorders has 
been accomplished.

2.  Service connection for stomach and acquired psychiatric 
disorders was denied by rating action of May 1985; the 
veteran filed a NOD in July 1985, and the RO issued an SOC in 
August 1985, but the veteran did not perfect his appeal by 
filing a timely Substantive Appeal.

3.  Additional evidence received subsequent to the May 1985 
rating action was not previously considered, is not 
cumulative or redundant of evidence previously of record, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for stomach and acquired psychiatric disorders.


CONCLUSIONS OF LAW

1.  The unappealed May 1985 rating action denying service 
connection for stomach and acquired psychiatric disorders is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2002).

2.  Since May 1985, new and material evidence has been 
received, and the requirements to reopen the claims 
for service connection for stomach and acquired psychiatric 
disorders have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the petitions to 
reopen, the Board finds that the passage of the VCAA and 
implementing regulations does not prevent the Board from 
rendering a decision on these claims, as all notification and 
development action needed to render a fair decision on these 
claims has been accomplished.

II.  Petition to Reopen the Claims for Service Connection for                        
Stomach and Acquired Psychiatric Disorders

By rating action of May 1985, the RO denied service 
connection for a stomach disorder on the grounds that 
inservice stomach complaints were acute and transitory and 
were not indicative of any chronic stomach disorder.  Service 
connection for an acquired psychiatric disorder was denied on 
the grounds that there was no evidence of a psychiatric 
disorder in service, and that a psychosis was first 
manifested many years post service.  The evidence considered 
at that time included the veteran's service medical records 
and post-service medical records.  The veteran was notified 
of that determination by letter of July 1985.  He filed a NOD 
subsequently in July 1985, and a SOC was issued in August 
1985, but he did not perfect his appeal by filing a 
Substantive Appeal.

Because the veteran did not perfect an appeal of the May 1985 
denial, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104(a), 20.302, 
20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156.  However, that revision applies only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  As the claims culminating in the current appeal 
clear were filed before August 29, 2001, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly-received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to these claims was the May 1985 
denials of service connection.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In this case, the evidence added to the record includes the 
November 2000 medical opinion of A. Tahir, M.D., that the 
veteran may have a chronic stomach disorder that is related 
to incidents of his military service, and Dr. Tahir's August 
2001 medical opinion that the veteran's currently-diagnosed 
schizophrenia is possibly related to incidents of his 
military service.    

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or duplicative of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening each of the claims, 
as it indicates the current existence of stomach and acquired 
psychiatric disorders that a medical authority indicates may 
be related to the veteran's military service.  To reopen a 
claim for service connection, evidence need only, at a 
minimum, contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince VA to 
alter its decision.  See Hodge, 155 F.3d at 1363; 38 C.F.R. 
§ 3.156.  The Board thus finds that this new evidence is so 
significant that it must be considered to fairly decide the 
merits of the claims for service connection for stomach and 
acquired psychiatric disorders.  

As new and material evidence has been presented, the Board 
finds that the criteria for reopening the claims for service 
connection for stomach and acquired psychiatric disorders are 
met, and the appeal is granted to this extent.  


ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claims for service connection for a 
stomach and acquired psychiatric disorders, the appeal is 
granted.




REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that, 
despite reopening the veteran's claims for service connection 
for stomach and acquired psychiatric disorders on the basis 
of new and material evidence, all notification and 
development action needed to fairly adjudicate those claims 
on the merits, as well as the claim for service connection 
for a respiratory disorder, has not been accomplished.    

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims for service connection for stomach and acquired 
psychiatric disorders currently on appeal, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The Board also finds that additional development of the 
claims on appeal is warranted.  In this regard, the Board 
notes that the VCAA requires the VA to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

As noted above, in statements of November 2000 and August 
2001, Dr. Tahir has provided a possible nexus between the 
veteran's current stomach and acquired psychiatric disorders 
and his military service; in the November 2000 statement, Dr. 
Tahir also indicated a possible relationship between service 
and chronic sinusitis.  However, as these opinions are only 
speculative and do not include any provide any rationale, 
they do not provide a sufficient basis for a grant of service 
connection.  As such, the Board finds that VA examinations 
and medical opinions are necessary to obtain medical 
information as to the nature and etiology of all current 
respiratory, stomach, and acquired psychiatric disorders and 
their relationship, if any, to the veteran's military 
service.  The veteran is hereby advised that failure to 
report for such scheduled examinations, without good cause, 
may well result in denial of the claims.  See 38 C.F.R. § 
3.655 (2002).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.   If the 
veteran does not report for any scheduled examination(s), the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination(s) sent 
to him by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent outstanding medical records.  In 
this regard, the Board notes that the veteran has been 
treated at the VA Medical Center (VAMC) in Bath, New York.  
The record also indicates medical evaluation by Dr. Tahir.  
Thus, the RO must obtain and associate with the claims file 
any and all pertinent outstanding medical records from that 
VAMC from June 2001 to the present time, and from Dr. Tahir, 
as well as undertake efforts to obtain any other pertinent 
outstanding medical records from any source(s) identified by 
the veteran, following the procedures prescribed in 38 C.F.R. 
§ 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  In adjudicating the claims, the RO should, 
for the sake of efficiency, consider all evidence added to 
the record since the RO certified the appeal to the Board-to 
include evidence submitted by the veteran, with a waiver of 
local jurisdiction that was received in January 2003.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should request that the VAMC 
in Bath, New York furnish copies of all 
records of medical treatment and 
evaluation of the veteran for 
respiratory, gastrointestinal, and 
psychiatric disorders from June 2001 to 
the present time.  The RO should follow 
the procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should request the veteran to 
sign and submit a form authorizing the 
release to the VA of all records of 
medical treatment and evaluation by Azhar 
M. Tahir, M.D., 7434 RT 54, Bath, New 
York 14810.  Thereafter, the RO should 
contact Dr. Tahir and obtain copies of 
all pertinent medical records.  The RO 
should follow the procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file.

3.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claims currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record (as well as that requested, but 
not yet received) that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate those claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disabilities that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

4.  After the veteran responds (or a 
reasonable time period for his response 
has expired), the RO should assist him in 
obtaining any additional evidence 
identified by following the procedures 
set forth in         38 C.F.R. § 3.159.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.
                    
5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should also arrange for the veteran to 
undergo VA respiratory, gastrointestinal, 
and psychiatric examinations to obtain 
information as to nature and etiology of 
all respiratory, gastrointestinal, and 
psychiatric disability.  The entire 
claims file must be made available to 
each physician designated to examine the 
veteran, and the examination reports 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, together 
with the complete rationale for the 
comments and opinions expressed, in 
printed (typewritten) report.

The respiratory examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not that any currently-
diagnosed respiratory disorder, to 
include sinusitis and asthma, is the 
result of injury or disease incurred in 
or aggravated by service.  In rendering 
that opinion, the physician should 
specifically consider and address the 
November 2000 findings and opinion of Dr. 
Tahir.    

The gastrointestinal examiner should 
render an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not that any 
currently-diagnosed gastrointestinal 
disorder is the result of injury or 
disease incurred in or aggravated by 
service.  In rendering that opinion, the 
physician should specifically consider 
and address the service medical records 
showing gastrointestinal complaints, and 
the November 2000 findings and opinion of 
Dr. Tahir.    

The psychiatric examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not that any currently-
diagnosed acquired psychiatric disorder 
is the result of injury or disease 
incurred in or aggravated by service.  In 
rendering that opinion, the physician 
should specifically consider and address 
the August 2001 findings and opinion of 
Dr. Tahir.    

6.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examination(s) sent to him by 
the pertinent VA medical facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for respiratory, 
stomach, and acquired psychiatric 
disorders in light of all pertinent 
evidence (to particularly include all 
that added to the record since the July 
2002 certification of the appeal to the 
Board) and legal authority.  .

10.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental SOC (to include 
discussion of all pertinent evidence and 
legal authority considered, and clear 
reasons and bases for the RO's 
determinations), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



